Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 15, 2019

                                        No. 04-18-00513-CR

                                           Anna GARZA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR10615
                            Honorable Ron Rangel, Judge Presiding


                                           ORDER

        After appointed appellate counsel passed away, this court ordered the appeal abated and
remanded to the trial court for appointment of new counsel. In accordance with our order, the
trial court appointed new appellate counsel, Dante E. Dominguez.

        Mr. Dominguez has filed what is entitled “Appellant’s Unopposed Motion for Leave to
File Reply Brief.” However, in the motion, it appears he is not asking for time to file a reply
brief in response to the State’s brief, but to have thirty days to review the record and determine
whether other issues should be raised in addition to those raised in the original brief filed by
former appellate counsel. The clerk’s office of this court contacted Mr. Dominguez to determine
the intent of his motion. Mr. Dominguez advised the clerk’s office he intended to ask this court
for thirty days in which to file a supplemental brief if his review of the record determined it is
necessary. Accordingly, we interpret his motion as a request for thirty days to determine
whether he should file a supplemental brief raising issues in addition to those raised in the
original brief and to file any such brief.

         Based on the substance of the motion and Mr. Dominguez’s clarification, we GRANT
his motion and ORDER Mr. Dominguez to file any supplemental brief in this court on or before
June 12, 2019. If no supplemental brief is filed on or before June 12, 2019, the appeal will
be determined on the previously filed briefs. If a supplemental brief raising additional issues
is filed on or before June 12, 2019, the State will have thirty days to file a brief in response to the
supplemental brief.
      We order the clerk of this court to serve a copy of this order on all counsel.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court